Citation Nr: 0902802	
Decision Date: 01/27/09    Archive Date: 02/09/09

DOCKET NO.  05-16 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to service connection for bladder cancer, to 
include as due to exposure to Agent Orange or other 
herbicides.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 



INTRODUCTION

The veteran had active service from September 1967 to 
September 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2004 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO) 
which denied the benefits sought on appeal.  In January 2006 
the veteran testified at a videoconference hearing at the RO, 
before a Veterans Law Judge who has since retired from the 
Board.  In September 2006, the Board issued a decision 
denying service connection for bladder cancer and remanding a 
claim for a compensable rating for asbestosis to the Appeals 
Management Center (AMC) for further evidentiary development. 

The veteran appealed the Board's September 2006 decision, as 
to the denial of service connection for bladder cancer, to 
the U.S. Court of Appeals for Veterans Claims (Court).  In 
September 2007, the parties (VA and the veteran) submitted a 
Joint Motion for Remand.  In September 2007, the Court issued 
an Order granting the motion.  In March 2008, pursuant to the 
Motion for Remand and Court's Order, the Board requested a 
medical opinion from the Veterans Health Administration (VHA) 
in this matter.  

As noted above, in September 2006 the Board also issued a 
remand on the issue of entitlement to a compensable rating 
for asbestosis.  It appears that issue is still being 
developed and adjudicated by the AMC, which has has issued 
several letters to the veteran as recently as in 2008, the 
veteran underwent a VA examination in 2008, and treatment 
records pertaining to asbestosis have been associated with 
the claims file.  However, there is no indication in the 
records before the Board that a rating decision or a 
Supplemental Statement of the Case (SSOC) has been issued in 
that regard, so that matter remains before the AMC and will 
not be considered herein.  



FINDINGS OF FACT

1.  The veteran had active military service in the Republic 
of Vietnam during the Vietnam era, and is presumed to have 
been exposed to Agent Orange and/or other herbicide agents.

2.  The preponderance of the competent medical evidence shows 
that the veteran's bladder cancer was initially demonstrated 
many years after service, and is against a finding that the 
veteran's bladder cancer is related to his active service or 
to his exposure to herbicide agents therein.


CONCLUSION OF LAW

Bladder cancer was not incurred in or aggravated by active 
service, nor may it be presumed to have been so incurred or 
aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116(a), 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.303(d), 3.307, 3.309 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), (2008).  This notice must be provided prior to 
an initial decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 861 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

In this case, the VCAA duty to notify was satisfied by way of 
letters sent to the veteran in March 2004 and July 2004 which 
fully addressed the notice elements in this matter.  Those 
letters informed the veteran of what evidence was required to 
substantiate the claim, and of the veteran's and VA's 
respective duties for obtaining evidence.  Although no longer 
required, he was also asked to submit evidence and/or 
information in his possession to the RO.  Finally, the Board 
notes the RO sent the veteran a letter in March 2006 
informing him of how disability ratings and effective dates 
are assigned.  See Dingess v. Nicholson, supra.  Moreover, he 
has not demonstrated any error in VCAA notice, and therefore 
the presumption of prejudicial error as to such notice does 
not arise in this case.  See Sanders v. Nicholson, supra.  
Thus, the Board concludes that all required notice has been 
given to the veteran.  

The Board also finds VA has satisfied its duty to assist the 
veteran in the development of the claim.  The RO has obtained 
the veteran's VA and private treatment records, and a VHA 
opinion was obtained.  It appears that all obtainable 
evidence identified by the veteran relative to his claim has 
been obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that no further notice or 
assistance to the veteran is required to fulfill VA's duty to 
assist him in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the appellant.  The 
Court of Appeals for Veterans Claims has held that such 
remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  

II.  Factual Background

The veteran's service treatment records (STRs) are negative 
for any complaints or findings indicative of bladder cancer.

Post-service medical records show that in November 2003 the 
veteran was seen in an emergency room for complains of pink-
colored urine.  He was found to have gross hematuria, and was 
released and encouraged to follow up with his private doctor.  
In December 2003, after additional workup, the veteran was 
diagnosed with cancer of the urinary bladder.  He 
subsequently underwent cystoscopic extraction of the bladder 
tumor.  Subsequent to surgery, the veteran was advised to 
undergo repeat resection in the area of the previous bladder 
tumor, in conjunction with random bladder biopsies.

In a letter dated in January 2004, the veteran's private 
physician, Dr. L, reported that a pathology report showed the 
veteran had low grade cancer of the bladder.  Dr. L indicated 
that the veteran had spent time in the military in Southeast 
Asia and was exposed to Agent Orange.  Dr. L noted that 
"review of the literature reveals that the National Academy 
of Sciences and the Institute of Medicine has determined in 
1996 that there was an association between urinary bladder 
cancer and exposure to Agent Orange in Vietnam veterans".

In a private treatment report dated in February 2004, S.S., 
M.D., of Montana Cancer Specialists, reported at the end of a 
paragraph detailing the veteran's past medical history that, 
"[m]ixed in with his back problems, as well as his bladder 
cancer, which may, in part, be related to exposure to Agent 
Orange, [the veteran] is seeking disability".  

Of record is an excerpt published in the Federal Register on 
June 24, 2002, based on an ongoing review of disorders 
associated with herbicide exposure performed by the National 
Academy of Sciences (NAS).  In this excerpt it is noted that, 
in a 2002 Update, NAS concluded there was no evidence to 
support changing the categorization that there was 
"inadequate or insufficient" information regarding an 
association between exposure to herbicides and urinary 
bladder cancer.  67 Fed. Reg. 42, 603 (June 24, 2002).

Also of record is another excerpt from the publication 
"Veterans and Agent Orange:  Update 1996", by the NAS, 
which concluded that there was "limited/suggestive evidence 
of no association between exposure to herbicides [. . .] and 
urinary bladder cancer."  

In January 2006 the veteran testified at a videoconference 
hearing at the RO that his bladder cancer was related to his 
exposure to Agent Orange in Vietnam, and pointed to the 
letter he had submitted from his private physician, Dr. L, in 
support of his claim.

In September 2006, the Board issued a decision which, in 
part, denied service connection for bladder cancer.  The 
veteran appealed the Board's September 2006 decision to the 
U.S. Court of Appeals for Veterans Claims (Court).  

In September 2007, the parties (VA and the veteran) submitted 
a Joint Motion for Remand.  

In September 2007, the Court issued an Order, granting the 
Joint Motion for Remand.  In the Joint Motion, the parties 
agreed that VA had failed to satisfy its duty to assist the 
veteran in obtaining a VA examination relative to the 
underlying claim.  The parties noted that in denying the 
claim for service connection the Board did not consider 
whether a medical opinion was warranted.  The parties found 
that the record established that the threshold requirements 
for such assistance had been fulfilled, noting that the Board 
had conceded the veteran suffered from bladder cancer and had 
been exposed to herbicides during his Vietnam service.  The 
parties also noted the decisions rendered by Dr. L and Dr. S 
"certainly indicated" that the veteran's bladder cancer 
might have been associated with service.  The parties 
concluded that VA was, therefore, obligated to assist the 
veteran in obtaining medical evidence necessary to 
substantiate his claim.

In March 2008, the Board sought a VHA medical opinion in this 
matter.  

In a May 2008 opinion, a VA "attending physician for 
Environmental Medicine with review of extensive medical 
literature on herbicide exposure" opined that the veteran's 
bladder cancer was less likely as not related to herbicide 
exposure.  In the opinion, the VA physician noted that the 
main risk factor for bladder cancer is tobacco use, with 
other less common risk factors being various occupational 
chemical exposures.  The VA physician also noted that there 
appears to be a familial/genetic component to bladder cancer.  
The VA physician indicated that the veteran's personal risk 
factor for bladder cancer was most likely cigarette smoking 
for 6 to 8 years.  The VA physician noted that Dr. L's letter 
dated in January 2004 (which cited NAS literature from 1996) 
was "incorrect in the wording used regarding bladder 
cancer", nothing that the actual information from the NAS 
publication which Dr. L cited was that there was 
"limited/suggestive evidence of no association between 
exposure to herbicides [...] and urinary bladder cancer".  The 
VA physician further noted that since 2002 there had been no 
studies published in the Federal Register or elsewhere which 
have linked herbicides to bladder cancer.  Finally, the VA 
physician noted that the mechanism of injury of chemicals, 
either environmental or occupational, to the urinary bladder 
epithelium is based on a frequent or continuous exposure, but 
indicated that the veteran had sustained no exposure to Agent 
Orange for almost four decades.

In November 2008, the veteran's representative submitted an 
Informal Hearing Presentation, which included a waiver of the 
new evidence/argument included within.  The veteran's 
representative basically attempted to refute parts of the VA 
physician's May 2008 opinion.  The representative indicated 
that the veteran smoked for a period of only 8 years.  He 
also contended that the VA physician's inference of a 
correlation between chewing tobacco (by the veteran) and his 
developing bladder cancer "carries no weight".  The 
veteran's representative claimed that the VA physician's 
suggestion that the veteran's bladder cancer was unrelated to 
Agent Orange exposure because the usual mechanism of injury 
is based on frequent or continuous exposure, ignored that the 
veteran was "in Vietnam for two tours of duty totaling 30 
months during which time he was sprayed with Agent Orange and 
was exposed to water contaminated with Agent Orange".  
Finally, the veteran's representative claimed that in 1998, 
the NAS changed its conclusion regarding a link between 
bladder cancer and Agent Orange, to "inadequate or 
insufficient evidence to determine [ - ] association with 
Agent Orange".  The representative claimed this indicated 
"the presence of some medical evidence associating bladder 
cancer with Agent Orange exposure", adding a footnote to 
Veterans and Agent Orange: Update 2006.  The representative 
argued that urinary bladder cancer was on the list of 
diseases having the best chance of being added in the future 
to conditions connected to Agent Orange exposure, adding a 
footnote to the Institute of Medicine of the National 
Academies, Veterans and Agent Orange: Update 2004.  In an 
addendum, the representative provided further clarification 
as to the veteran's history of smoking and chewing tobacco.  

Received from the veteran in December 2008 was a letter from 
a private physician, Dr. G, along with a waiver of initial 
review by the RO.  In a letter dated in November 2008, Dr. G 
indicated that the veteran had been followed in his urology 
office since March 2004.  Dr. G noted the veteran had a 
history of heavy Agent Orange exposure in Vietnam, and that 
"[b]ased on the information at hand" it was "as likely as 
not" that the veteran's bladder cancer was related to 
exposure to Agent Orange.  Dr. G. noted that he understood 
that this association may not be definitively known, but 
noted that, given that the veteran had quit smoking some 30 
years before developing a bladder tumor, he could "think of 
no other environmental exposures beyond the Agent Orange 
which may have been contributory to his developing a bladder 
tumor in 2003".

III.  Analysis

The veteran contends that his bladder cancer was caused by 
exposure to Agent Orange during his Vietnam service.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

The law further provides that, if a veteran was exposed to a 
herbicide agent during active service, presumptive service 
connection is warranted for the following disorders:  
chloracne or other acneform disease consistent with 
chloracne; Type II diabetes; Hodgkin's disease; multiple 
myeloma; non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostate 
cancer; respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea); and, soft-tissue sarcoma (other than 
ostrosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  Presumptive service connection for these 
disorders as a result of Agent Orange exposure is warranted 
if the requirements of 38 C.F.R. § 3.307(a)(6) are met.  38 
U.S.C.A. § 1116; 38 C.F.R. § 3.309(e). 

The governing law provides that a "veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975, shall be presumed to have 
been exposed during such service to an herbicide agent . . . 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service."  38 U.S.C.A. § 1116(f).

The Secretary of Veterans Affairs (Secretary), under the 
authority of the Agent Orange Act of 1991, Public Law No. 
102-4, 105 Stat. 11, and based on studies by the National 
Academy of Sciences, has determined that there is no positive 
association between exposure to herbicides and any condition 
for which the Secretary has not specifically determined that 
a presumption of service connection is warranted.  See 
Notice, 59 Fed. Reg. 341-346 (1994); see also Notice, 61 Fed. 
Reg. 41,442-449, and 61 Fed. Reg. 57,586-589 (1996); Notice, 
64 Fed. Reg. 59,232-243 (Nov. 2, 1999); Notice, 67 Fed. Reg. 
42,600-08 (June 24, 2002); Notice, 72 Fed. Reg. 32,395-407 
(June 12, 2007).  The Board notes that since the Secretary 
has not specifically found a linkage between bladder cancer 
and any herbicide exposure, this condition cannot be presumed 
to be due to Agent Orange exposure.  

When a disease is first diagnosed after service but not 
within an applicable presumptive period, service connection 
may nevertheless be established by evidence demonstrating 
that disease was in fact incurred during service.  See Combee 
v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  If there 
is no presumptive service connection available, as is the 
case here, direct service connection can be established if 
the record contains competent medical evidence of a current 
disease process with a relationship to exposure to an 
herbicide agent while in military service.  38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303; Combee at 1043-44.

A review of the veteran's claims file shows that his STRs do 
not contain any complaints or findings related to bladder 
cancer, nor was such a disorder manifested within the first 
post-service year after his 1971 release from active duty in 
the Navy.  Private treatment records show that the veteran 
was diagnosed with bladder cancer in December 2003, and 
subsequently underwent cystoscopic extraction of the bladder 
tumor. 

The Board notes that, generally, the fact of a longlapse of 
time between service separation in 1971 and initial findings 
some 32 years later weighs against the veteran's claim.  The 
Federal Circuit has determined that a significant lapse in 
time between service and post-service medical treatment may 
be considered as part of the analysis of a service connection 
claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  
Indeed, the VA physician in May 2008 made note of the fact 
that the mechanism of injury by chemicals to the urinary 
bladder epithelium is based on a frequent or continuous 
exposure, and in this case the veteran had not been 
presumptively exposed to Agent Orange for almost four 
decades. 

In addition, the Board acknowledges that there is both 
competent medical evidence which goes against the veteran's 
claim and competent evidence that is in favor of the claim.  
In that regard, the Board notes that, in a May 2008 opinion, 
a VA physician opined that the veteran's bladder cancer is 
unlikely to be related to herbicide exposure.  This opinion 
is highly probative evidence because this VA environmental 
affairs physician reviewed the veteran's claims file, 
including reports by Dr. L and Dr. S, and excerpts from the 
NAS, and discussed this conflicting evidence in detail.  The 
VA physician commented on other possible etiologies for the 
veteran's bladder cancer, which was not requested and does 
not impact the physician's ultimate conclusion regarding the 
relationship between the veteran's bladder cancer and 
herbicide exposure in service.  The only opinion not 
considered was Dr. G's, because that opinion was produced in 
November 2008, after the VA physician rendered the opinion 
requestedby the Board.  Consideration of these factors by the 
VA physician provides the most complete basis on which to 
render an opinion.  Thus, the May 2008 VA physician's opinion 
is of the highest probative value.  See Owens v. Brown, 7 
Vet. App. 429 (1995) (the Board is free to favor one medical 
opinion over another provided it offers an adequate basis for 
doing so).  

The Board also finds the publications by NAS to be probative 
and persuasive in this matter.  In that regard, the Board 
notes that pursuant to Section 3 of the Agent Orange Act of 
1991, Public Law 102-4, No. 105 Stat. 11, the Secretary of VA 
entered into an agreement with the National Academy of 
Sciences to review and summarize the scientific evidence 
concerning the association between exposure to herbicides 
used in Vietnam and various diseases suspected to be 
associated with such exposure.  The NAS was to determine, to 
the extent possible, whether there was a statistical 
association between the suspect disease and herbicide 
exposure, taking into account the strength of the scientific 
evidence and the appropriateness of the methods used to 
detect the association; the increased risk of disease among 
individuals exposed to herbicides during service in the 
Republic of Vietnam during the Vietnam era; and whether there 
is a plausible biological mechanism or other evidence of a 
causal relationship between herbicide exposure and the 
suspect disease.  The NAS was required to submit reports of 
its activities every two years for a ten-year period.  In the 
2002 report, the NAS concluded that the credible evidence 
against an association between herbicide exposure and urinary 
bladder cancer outweighs the credible evidence for such an 
association, and, as a result, VA determined that a positive 
association does not exist.  68 Fed. Reg. 27,637 (May 20, 
2003).  In the May 2008 opinion, the VA physician confirmed 
that since 2002 there have been no studies published in the 
Federal Register or elsewhere which link herbicides to 
bladder cancer.

With regard to the medical evidence which supports the 
veteran's claim, there are opinions offered by three private 
physicians, Dr. L, Dr. S and Dr. G.  In a letter dated in 
January 2004, Dr. L noted that "review of the literature 
reveals that the [NAS] and the Institute of Medicine has 
determined in 1996 that there was an association between 
urinary bladder cancer and exposure to Agent Orange in 
Vietnam veterans".  The problem with Dr. L's opinion is that 
it is based upon an incorrect quotation from a publication by 
the NAS, as evidenced by the actual publication by the NAS 
which is of record, as well as by the VA physician's 
statement that Dr. L's letter was "incorrect in the wording 
used regarding bladder cancer", noting that the actual NAS 
publication noted "limited/suggestive evidence of no 
association between exposure to herbicides [...] and urinary 
bladder cancer".  

The VA physician further noted that since 2002 there have 
been no studies published in the Federal Register or 
elsewhere which provide scientific evidence of a link between 
herbicides and bladder cancer.  Thus, Dr. L's opinion is 
based on an inaccurate basis and is therefore speculative.  
The Board does not find this opinion to be persuasive or 
probative on the question of whether the veteran's bladder 
cancer is related to herbicide exposure in service.  A 
medical opinion based upon speculation, without supporting 
clinical data or other rationale, does not provide the 
required degree of medical certainty for a grant of service 
connection.  Bloom v. West, 12 Vet. App. 185, 187 (1999).  
While the conclusions of a physician are medical conclusions 
that the Board cannot ignore or disregard, see Willis v. 
Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess 
medical evidence and is not compelled to accept a physician's 
opinion.  Wilson v. Derwinski, 2 Vet. App. 614 (1992).

The Board notes that in a private treatment report dated in 
February 2004, Dr. S noted that, "[m]ixed in with his back 
problems, as well as his bladder cancer, which may, in part, 
be related to exposure to Agent Orange, [the veteran] is 
seeking disability".  The problem with Dr. S's opinion, 
although it was found to be sufficient to necessitate the 
Board's obtaining a medical opinion in this matter, it is 
speculative and does not provide the required degree of 
medical certainty for a grant of service connection.  Bloom, 
supra.  

Finally, the Board notes that the veteran submitted a letter 
in which Dr. G noted the veteran had a history of heavy Agent 
Orange exposure in Vietnam and that "[b]ased on the 
information at hand" he thought it was "as likely as not" 
that the veteran's bladder cancer was related to exposure to 
Agent Orange.  The problem with this opinion is that it is 
not clear what information Dr. G relied on, or had access to, 
when rendering this opinion.  While the veteran's reported 
history of exposure to Agent Orange may be accurate based 
upon a presumption in the law, it is not clear what other 
"information at hand" (if any) Dr. G relied upon.  
Moreover, Dr. G noted that he understood that this 
association (between bladder cancer and exposure to Agent 
Orange) may not be definitively known, but noted that, given 
that the veteran had quit smoking some 30 years before 
developing a bladder tumor, he could "think of no other 
environmental exposures beyond the Agent Orange which may 
have been contributory to his developing a bladder tumor in 
2003". 

The Board respectfully finds that this opinion rendered by 
Dr. G is also speculative in nature, and is a diagnosis based 
on exclusion of other causes based on an unclear history from 
the veteran.  Dr. G indicated the veteran had quit smoking 
"some 30 years before developing a bladder tumor", however, 
an addendum to the Informal Hearing Presentation, submitted 
by the veteran's representative, indicates that in 1980 the 
veteran smoked an occasional cigar.  The problem again is 
that it is unclear what information Dr. G had at hand when 
rendering his opinion, as Dr. G's factual premise does not 
mesh with the most recent facts provided by the veteran's 
representative.  Consequently, at best, this opinion is based 
on an inaccurate factual basis and is speculative.  Thus, the 
Board does not find these three opinions by private 
physicians to be persuasive or probative on the question of 
whether the veteran's bladder cancer is related to service. 

Full consideration has been given to the veteran's own 
assertions that his bladder cancer was caused by Agent Orange 
exposure in service; however, the veteran is a layperson, and 
as such he has no competence to render a medical opinion on 
diagnosis or etiology of a condition.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  It is true that lay 
statements may be competent to support a claim for service 
connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of 
disability susceptible of lay observation.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Here, any 
exposure of the veteran to Agent Orange must be presumed by 
law.  In addition, it is clear that confusion can result from 
the various opinions from different doctors.  However, the 
Board does not believe that the probable etiology of a 
disorder such as bladder cancer is subject to lay diagnosis.  
The Board finds no basis for concluding that a lay person 
would be capable of discerning the etiology of a disorder, in 
the absence of specialized training, which, in this case, the 
veteran has not established.  In this, and in other cases, 
only independent medical evidence may be considered to 
support Board findings.  The Board is also not free to 
substitute its own judgment for that of such an expert.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Based upon the fact that bladder cancer is not one of the 
diseases which has been associated with exposure to Agent 
Orange, upon the lack of clinical evidence that the veteran 
had bladder cancer in service, upon the remote onset of 
bladder cancer long after service, and upon the lack of 
persuasive and probative medical evidence of a causal nexus 
between bladder cancer and service, the Board concludes that 
the veteran is not entitled to service connection.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt rule does not apply, and the claim for 
service connection for bladder cancer must be denied.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).


ORDER

Service connection for bladder cancer, to include as due to 
exposure to Agent Orange, is denied.



____________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


